Citation Nr: 9913660	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 1998 decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for, among 
other things, service connection for a pulmonary disorder.


FINDING OF FACT

No competent medical evidence has been submitted showing that 
a current pulmonary disorder is attributable to military 
service or event coincident therewith.


CONCLUSION OF LAW

The claim of service connection for a pulmonary disorder is 
not well grounded.  38 U.S.C.A. §§  1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
pulmonary disorder was brought about by his military service.  
Specifically, they allege that the veteran sustained a 
pneumothorax due to a parachuting accident in July 1975.  It 
is maintained that the chest injury led to ever increasing 
shortness of breath that was eventually diagnosed as 
restrictive lung disease at a November 1997 VA examination.  
It is also requested that the veteran be afforded the benefit 
of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. § 3.307, 3.309 (1998); See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The veteran's service medical records include a November 1968 
examination report that included an assessment that an x-ray 
had revealed a single pulmonary lesion.  However, another x-
ray film taken in December 1968 reportedly was normal.  
Again, in January 1969, a pulmonary lesion was noted, but it 
was noted in April 1970 that the veteran's chest was clear 
and he had normal breath sounds.  Thereafter, in July 1975, 
the veteran had a parachuting accident.  Review of the 
hospitalization records from that time show that he had, 
among other injuries, fractured right ribs 3 through 7 and a 
right pneumothorax.  The right pneumothorax required the 
insertion of both anterior and posterior chest tubes.  
Thereafter, one day after his admission, he developed a left 
pneumothorax for which a left anterior chest tube was 
inserted.  The records also show that the veteran had 
bilateral increased lung density.  Thereafter, chest x-rays 
taken at the veteran's June 1978 annual examination showed a 
continuing left lung density.  However, his lungs were 
considered normal on x-ray in July 1978.  Subsequently, in 
February 1984, the veteran was seen for right-sided chest 
pain.  On examination, the chest had minimal decrease in 
breath sounds at the right base.  However, a September 1984 
examiner reported that the veteran's chest was clear.  
Service medical records, including examinations dated in 
November 1967, October 1967, May 1972, April 1975, May 1980, 
March 1981, June 1984, and April 1985 (retirement 
examination) were otherwise negative for complaints, 
diagnoses, or treatment for a pulmonary disorder, including 
any problem arising from either the veteran's 1975 
parachuting accident or the lesion which was seen on 
occasion.

Following service, the veteran appeared at a VA examination 
in December 1985.  The veteran reported the history of his 
injuries while in service and rib x-rays showing old healed 
fractures.  However, the veteran did not complain of a 
pulmonary disorder, and none was noted on examination.  His 
respiratory system was found to be normal.

More recently, VA treatment records, dated from June 1997 to 
March 1998, and VA examination reports, dated in November 
1997 and January 1998, were received by the RO.  These 
records are likewise negative for complaints or diagnosis of 
a pulmonary disorder, except for a pulmonary function test 
(PFT) performed at the veteran's November 1997 VA 
examination.  The PFT showed the veteran had severe 
restrictions.  Additionally, the November 1997 chest x-rays 
showed a history of right rib trauma with no acute infiltrate 
identified. 

Subsequently, the veteran and his wife appeared at a hearing 
before the undersigned in February 1999.  They testified that 
the veteran had a parachuting accident in July 1975.  His 
accident caused, among other things, a bilateral pneumothorax 
that required several chest tubes.  It was reported that, 
after the veteran's long period of hospitalization and 
recovery (18 months), he starting noticing, for the first 
time, shortness of breath when performing physical training 
(PT).  They reported that, prior to that time, the veteran 
had never had a problem with his wind.  The veteran said that 
this could be verified by looking at his service medical 
records.  Moreover, it was reported that the veteran's 
breathing problems had continued since his accident.  He and 
his wife also reported that, following the in-service 
accident, the veteran was placed in a full body cast that 
came up to his mid-chest, was placed on restrictive duty, and 
had to be reassigned to a new job. 

What is significant about the evidence described above is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between a current pulmonary disorder and 
military service.  Likewise, no medical opinion has been 
presented that tends to show a relationship between current 
disability and continued symptoms since service.  Although 
the veteran had problems with a pneumothorax during service, 
and was at times found to have a lung density on x-ray, no 
medical evidence has been presented that tends to link 
currently shown restrictive lung disease to either problem.  

The Board has considered the contentions of the veteran and 
his wife made through testimony at the veteran's personal 
hearing and through written statements filed with the RO.  
However, these statements do not provide the requisite 
medical nexus.  While the veteran and his wife are competent 
to provide information as to the visible symptoms the veteran 
experienced during and after service, they have not been 
shown to be competent to provide the medical opinion evidence 
necessary to make his claim of service connection well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993) (persons without 
medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Furthermore, the 
Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet.App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Therefore, because no competent medical evidence has been 
presented to link the currently diagnosed problem to service, 
his claim is not well grounded.  The representative has also 
requested consideration of reasonable doubt; however, this 
principle does not apply until the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a pulmonary disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

